     Case 4:19-cr-00832 Document 10 Filed on 11/20/19 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                                ENTERED
                            HOUSTON DIVISION                                  November 21, 2019
                                                                               David J. Bradley, Clerk

UNITED STATES OF AMERICA                    §
                                            §
versus                                      §       Criminal No. 4:19−cr−00832
                                            §
Patricia Ann Garcia                         §


                        ORDER APPOINTING COUNSEL


       Because the Defendant, Patricia Ann Garcia, has satisfied this court that (s)he is
financially unable to employ counsel and does not wish to waive counsel, and because
the interests of justice so require, an attorney is hereby APPOINTED to represent this
person in the above designated case.

                   Attorney appointed: Federal Public Defender

       The appointment SHALL remain in effect until terminated or a substitute
attorney is appointed or makes an appearance herein on behalf of the Defendant.


      Signed on November 21, 2019.
